Citation Nr: 1449311	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  04-42 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for total right knee arthroplasty prior to May 2, 2005, and in excess of 30 percent from July 1, 2006.  

2.  Entitlement to an initial evaluation in excess of 10 percent for total left knee arthroplasty prior to March 28, 2006, and in excess of 30 percent from May 1, 2007.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to September 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which effectuated a June 2010 Board decision that granted service connection for right and left knee disabilities, effective July 29, 2002, the date of claim.  The Veteran appealed the initial ratings assigned.  

The Board observes that the issue of entitlement to total temporary ratings following a period of convalescence after surgery were also appealed from the June 2010 rating decision.  However, in a March 2012 rating decision, the RO granted temporary total ratings for the Veteran's right and left knee disabilities, from May 2, 2005 to July 1, 2006 and from March 28, 2006 to May 1, 2007, respectively.  As such, this matter is not currently before the Board and the Board will only consider whether higher ratings are warranted before and after these periods. 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran was most recently afforded a VA examination in December 2009, almost five years ago.  At that time, the examiner indicated that he could not express in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain per DeLuca v. Brown, 8 Vet. App. 202 (1995) without resorting to speculation.  The United States Court of Appeals for Veterans Claims (Court) has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  Thus, as the examiner did not fully explain why he was unable to determine any additional functional without resorting to speculation, the examination must be found inadequate.  see Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Moreover, the Veteran's representative has also argued that the Veteran reported weakness of both knees, but the examiner failed to adequately address these complaints.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given these deficiencies and to ensure that the record reflects the current severity of the Veteran's right and left knee disabilities, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected right and left knee disabilities.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Veteran's representative has also asserted that the Veteran exhibited both laxity and loss of motion of both knees prior to his total knee replacements warranting separate ratings.  Thus, in connection with the Veteran's VA examination for his knees, the VA examiner should be requested to render a retrospective medical opinion if possible as to whether the Veteran exhibited instability or laxity as well as painful motion prior to his knee surgeries.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Lastly, the Veteran receives treatment for his knee disabilities at the VA.  Currently, the VBMS record includes VA treatment records dated to April 2014.  Moreover, it also appears that the Veteran may receive private treatment for his knees.  In this regard, while private treatment records from Orange Park Orthopaedic dated to approximately August 2005 have been associated with the record, according to an October 2009 private opinion, he also received treatment at Jacksonville Orthopaedic Institute.  However, no clinical records from this facility have been associated with the record.  As such, the Board finds that efforts should be made to ensure that all pertinent VA and any additional private medical records have been associated with the Veteran's record.  In this regard, VA treatment records dated from April 2014 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, any additional private treatment records, to specifically include all records from Jacksonville Orthopaedic Institute and any additional record dated from August 2005 from Orange Park Orthopaedic, should also be obtained, after receipt of any necessary authorization and consent from the Veteran, and then associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any additional private treatment  records pertaining to the issues on appeal, to specifically include all records from Jacksonville Orthopaedic Institute and any additional record dated from August 2005 from Orange Park Orthopaedic.  The AOJ should also obtain any VA treatment records dated from April 2014 to the present.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R.  § 3.159(e), if appropriate. 

2.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA orthopedic examination to assess the severity his service-connected right and left knee disabilities.  Pertinent records from VBMS and Virtual VA, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of both knees (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or  incoordination associated with the knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right and left knees due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.    

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  Specifically, the examiner should opine whether the Veteran exhibited laxity or instability in addition to painful motion prior to the Veteran's total knee replacements.  The examiner should further determine whether there are chronic residuals consisting of severe painful motion or weakness in the right and left extremities.  

The examiner should also comment on the Veteran's functional impairment with respect to his activities of daily living and the effect on his employment and daily life.  

The examiner must provide a rationale for any opinion proffered. 

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



